Carroll, J.
The plaintiffs in this bill in equity seek to set aside the foreclosure of a mortgage of real estate, held by the defendant Melkon, and to redeem the property therefrom. The case was referred to a master who found that the mortgage was given for a valuable consideration and was not obtained through fraud or misrepresentation; that the plaintiffs had notice of the foreclosure proceedings and could have protected their interest in the property if they so desired; that a proper notice of sale was published as required by law, and that the proceedings were in accordance with the requirements of the statute. He further found that the defendant Arakil was a bona fide purchaser for value at the foreclosure sale.
In the Superior Court the judge filed a memorandum overruling all the plaintiff’s exceptions to the master’s report except the fourteenth, and an interlocutory decree was entered sustaining this exception. The case was recommitted to the master to report, without further testimony, certain material evidence submitted to him at the hearing. No appeal was taken from the interlocutory decree. The master then made a supplemental report, and the final decree was entered confirming the report as submitted and ordering that the bill be dismissed) from which the plaintiffs appealed.
The interlocutory decree, sustaining but one of the plaintiff’s exceptions, was not appealed from; even if the exceptions were before us, see Craig v. Warner, 216 Mass. 386, we find no reversible error in the conduct of the hearing. Many of the exceptions are to the master’s refusal to report certain evidence and to his findings of fact. Under the reference he was not required to report the evidence, Martin v. Barnes, 214 Mass. 29, Smith v. Lloyd, 224 Mass. 173; and where it is not reported his findings are conclusive, O’Brien v. Murphy, 189 Mass. 353, 354.
*326The master excluded certain testimony offered by the plaintiffs in rebuttal, tending to show that one of the plaintiffs made statements consistent with those made at the hearing; the plaintiffs excepted. According to the memorandum of the presiding judge this, was one of. the exceptions intended by him to be overruled. But even if it were before us, the master was right in excluding the testimony: the statement of a witness made out of court, cannot be used to corroborate his testimony before the master. Commonwealth v. Jenkins, 10 Gray, 485. The evidence was not admissible within the exception to this rule allowing such evidence to be introduced where an attempt is made to impeach the witness, or where it is sought to discredit him by showing that his testimony was of recent invention or he was unduly influenced to testify as he did. See Griffin v. Boston, 188 Mass. 475; Commonwealth v. Marshall, 211 Mass. 86 and cases cited.
We discover no error in the notice of foreclosure. This case may be one of hardship for the plaintiffs; but according to the findings of the master, they were fully notified of the' foreclosure proceedings and had ample opportunity to protect their rights, and, there was evidence to support this conclusion. We cannot review the master’s findings of fact.

Decree affirmed.